Citation Nr: 1821953	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO. 14-35 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material has been presented to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD) with major depressive disorder and polysubstance abuse.

2.  Entitlement to service connection for PTSD with major depressive disorder and polysubstance abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in July 2017. A transcript of that hearing is associated with the file.

The claim before the Board had previously been denied in an October 1995 rating decision essentially on the basis that a stressor upon which to support a diagnosis of PTSD had not been shown.  The Veteran did not appeal that decision and no new and material evidence was submitted within a year following the October 1995 denial of the claim. 38 C.F.R. § 3.156(b).  The Board finds that new and material evidence, particularly August 2017 correspondence from the Veteran's treating VA psychologist and psychiatrist, has been presented sufficient to reopen the claims. Accordingly, the Board has reopened the claim for consideration on the merits at this time.


FINDING OF FACT

The competent and credible evidence supports a finding that the Veteran has PTSD that was caused or aggravated by service.



CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313   (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C. § 1154(a) (2012).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis conforming to specified diagnostic criteria (currently the DSM-5, previously the DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f).

Generally speaking, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors. See Cohen v. Brown, 10 Vet. App. 128, 142 (1997). That is to say, a stressor usually cannot be established as having occurred merely by after-the-fact medical nexus evidence. Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

Effective July 13, 2010, the regulations governing adjudication of service connection for PTSD were clarified with respect to the evidentiary standard for establishing the required in-service stressor. If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3).

In this case, the Board finds that the evidence reasonably supports finding that the requirements for an award of service connection for PTSD are met.

Service personnel records reflect that the Veteran served in Vietnam from February 1967 to January 1968 as a cook. His service treatment records (STRs) are silent as to complaints and/or treatment referable to psychiatric symptoms. 

In February 2011 the Veteran was afforded a VA examination. However, the examiner was unable to provide a reliable evaluation due to Veteran's inebriated state during the examination. The Veteran was also preoccupied with examiner's Asian ethnicity.

The Veteran was afforded another VA examination by a different VA examiner in March 2011. The Veteran reported to the examiner that he is awakened three to four times a week, sometimes by disturbing dreams other times to urinate. The Veteran was unable to provide the examiner with the specifics or content of his dreams other than they were related to themes of guilt. The Veteran also reported using drugs while in the military. After leaving service, he continued a pattern of significant substance abuse including alcohol, cocaine, and methamphetamines. The examiner then provided an overview of the Veteran's mental health history during the 1980's and 1990's which included hospitalization for depression, and substance abuse. The examiner noted that the Veteran was treated for alcohol abuse and a depressive disorder, and there was some consideration for the diagnosis of posttraumatic stress disorder.

Regarding in-service stressors, the examiner noted that the Veteran reported that he was assigned to handling guns both on the ground and as a door gunner for a helicopter. The Veteran further reported that he fired upon by the enemy and returned fire using his weapon at the enemy. The Veteran also reported witnessing maimed and mutilated bodies of the Vietcong and civilians and described one event where a fellow soldier was hit by a mortar round right next to him that covered his face with the flesh of the soldier who was wounded. The Veteran brought in photographs of himself from Vietnam and showed them to the examiner. The examiner described the photographs as pictures of the Veteran and also of horribly mutilated bodies of Vietnamese people. The Veteran told the examiner that he took the photographs. The examiner noted that the Veteran did not show any significant emotional response or outward signs of a thought disorder while showing the photographs. The examiner stated that the Veteran's thoughts were goal oriented, directed, and reached, as opposed to having a perceptual disturbance.

The examiner opined that the Veteran more likely than not met the diagnostic criteria for posttraumatic stress disorder in the first years following his discharge from the United States Army, but at that at the time of the examination, the Veteran did not meet the criteria for posttraumatic stress disorder. The examiner further opined that the Veteran's polysubstance abuse did not appear to be a pattern of self-medication for PTSD symptoms. Instead, the examiner believed that the Veteran's symptoms were as likely as not attributed to his personality traits, which were described as including a paranoid outlook. The examiner found the Veteran to be significantly impaired, but this impairment was more than likely due to an extended history of substance abuse, which has led to significant psychosocial disability.

In July 2017, the Veteran testified at a Board hearing that although he was a cook he was in combat. He was assigned to the 4th Infantry and had to guard the perimeter just as the infantry soldiers did. The Veteran testified that his base camp was attacked by mortars and small arms fire. The Veteran testified that he was under the medical care of two VA mental health professionals that have diagnosed him with PTSD and confirmed his stressors of fear of hostile enemy action.

In August 2017, the Veteran submitted a letter written by a VA clinical psychologist, who verified that the Veteran had been a patient since 2016 (but had also been a patient in 2011 and had first sought treatment from a Vet Center in 2002). The psychologist reported that the Veteran had completed eight PTSD treatment sessions since August 2016, and had also participated in PTSD-focused pharmacotherapy and successfully completed a study for PTSD and alcohol abuse which confirmed the Veteran's PTSD diagnosis. The Veteran has also reported nightmares and isolation to the psychologist.

The psychologist further stated that although the Veteran's MOS was a "cook" he reported having seen combat during the course of his military service. The psychologist reported that the Veteran stated he was in Saigon in 1967, and that he was called upon to do things such as perimeter patrol and was involved in face-to-face combat when his unit was overrun "in the field." The Veteran also reported that he was exposed to wounded and dead Americans and enemy as the result of his combat experience. The psychologist also referenced photographs of the Veteran that he showed the psychologist of himself while in Vietnam, as well as, photographs of dead and mutilated bodies of Vietnamese people. 

The psychologist stated that the Veteran's statements of "there are some things that happened that I will never tell anyone" are consistent with symptoms of PTSD. The psychologist then made reference to a specific event that the Veteran recalled of a mortar round hitting a soldier next to him that covered he Veteran's face with flesh from the dead soldier's wounds. The psychologist opined that this event is a stressor "related to the Veteran's fear of hostile military or terrorist activity." After the Veteran left service he engaged in in significant substance abuse to help cope with his PTSD symptoms of intrusive memories and hyperarousal. The psychologist then reported on the results from testing that confirmed the Veteran's PTSD diagnosis and severity of his symptoms. The psychologist concluded the letter by stating "It is my professional opinion that [the Veteran] currently meet the criteria for PTSD, chronic, and Alcohol Dependence and Cocaine Abuse, as specified in the DSM-5."

The Veteran also submitted a second letter from a VA psychiatrist stating that the Veteran was being treated since November 2016 for PTSD and is currently taking duloxetine and trazadone for management of his PTSD symptoms secondary to trauma in Vietnam where he was fearful for his life secondary to a hostile military. Accompanying the letters are the photographs referenced by the August 2017 psychologist and the March 2011 VA examiner.
 
The Board finds that the evidence now reasonably establishes that the Veteran currently has a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a). Thus, the Board is satisfied that the first requirement for service connection for PTSD is met. The Board finds that the occurrence of the claimed in-service stressor is sufficiently established as a qualifying VA mental health professional has confirmed that the Veteran's reported stressors are related to the Veteran's fear of hostile military or terrorist activity. Thus, the Board is satisfied that the second requirement for service connection for PTSD is met. Finally, there is a causal nexus between the Veteran's symptomatology and the claimed in-service stressor, consistent with the assertions of the August 2017 letters from two VA psychiatric practitioners providing opinions that attribute the Veteran's mental health symptoms to the in-service stressors (to include his polysubstance abuse); the evidence in this case does not suggest that there is any significant distinction to be drawn amongst the Veteran's mental health symptoms such that his PTSD pathology would be unrelated from those in-service stressors. Thus, the Board is satisfied that the third and final requirement for service connection for PTSD is met.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for PTSD have been met.  This is intended as a full grant of the benefit sought on appeal, and constitutes a grant of service connection for all currently diagnosed acquired psychiatric disability.



ORDER

Entitlement to service connection for posttraumatic stress disorder (PTSD), to include major depressive disorder with polysubstance abuse, is granted.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


